Case: 22-40093      Document: 00516486313         Page: 1     Date Filed: 09/27/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                     September 27, 2022
                                  No. 22-40093                           Lyle W. Cayce
                                Summary Calendar                              Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Jairo Esnid Pina-Carrillo,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Southern District of Texas
                            USDC No. 7:21-CR-1682-1


   Before Smith, Dennis, and Southwick, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Jairo Esnid Pina-
   Carrillo has moved for leave to withdraw and has filed a brief in accordance
   with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
   F.3d 229 (5th Cir. 2011). Pina-Carrillo has not filed a response. We have


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-40093      Document: 00516486313          Page: 2   Date Filed: 09/27/2022




                                    No. 22-40093


   reviewed counsel’s brief and the relevant portions of the record reflected
   therein.
          Because counsel’s Anders brief pretermits discussion of whether there
   are nonfrivolous grounds to challenge Pina-Carrillo’s guilty plea and
   conviction, we must determine whether “the record reflects that the
   defendant has chosen not to challenge the plea.” United States v. Polanco-
   Ozorto, 772 F.3d 1053, 1054 (5th Cir. 2014) (quoting United States v. Garcia,
   483 F.3d 289, 289 (5th Cir. 2007)). Our Court has held that “a written
   statement by the defendant that after receiving the advice of counsel he does
   not wish to challenge his guilty plea” will suffice. Id. (quoting Garcia, 483
   F.3d at 291). Here, Pina-Carrillo signed a written statement declaring that
   he understands that he has the right to appeal both his conviction and
   sentence, the right to have the assistance of appointed counsel on appeal, and
   the right not to pay for the appeal. The statement further declares that he
   discussed his appeal rights with his attorney and that he wishes to appeal only
   his sentence. This suffices to show that Pina-Carrillo validly waived his right
   to appeal his conviction. See id. at 1055.
          With respect to Pina-Carrillo’s sentence, we concur with counsel’s
   assessment that the appeal presents no nonfrivolous issue for appellate
   review.    Accordingly, counsel’s motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.




                                          2